                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cv-00486-FDW-DSC



 MAURICE GRIER,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
 vs.                                               )
                                                   )                      ORDER
 DUNCAN GRAY, individually and as an               )
 employee of the Charlotte-Mecklenburg Board       )
 of        Education;         CHARLOTTE-           )
 MECKLENBURG               BOARD         OF        )
 EDUCATION,                                        )
                                                   )
        Defendants.                                )

       THIS MATTER is before the Court following a hearing on Defendant Charlotte-

Mecklenburg Board of Education’s Motion to Dismiss and for Summary Judgment (Doc. No. 59)

and Plaintiff’s Motion for Summary Judgment (Doc. No. 63). For the reasons stated in open Court

following oral argument by all parties, the Court dismisses Plaintiff’s claims brought pursuant to

the North Carolina Constitution and dismisses Plaintiff’s claim against Defendant Gray under Title

IX. The Court grants Plaintiff’s motion for summary judgment on his assault claim against Gray.

The Court also grants Defendant’s motion for summary judgment on Plaintiff’s Title IX claim and

on Plaintiff’s claim pursuant to 42 U.S.C. § 1983 only to the extent Plaintiff relies on the danger

creation theory. All other claims and the issue of damages shall proceed to trial.

       IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. No. 59) is GRANTED IN

PART and DENIED IN PART and Plaintiff’s Motion (Doc. No. 63) is GRANTED IN PART and

DENIED IN PART.




       Case 3:17-cv-00486-FDW-DSC Document 80 Filed 02/09/21 Page 1 of 2
       This matter is currently set for March 1, 2021, and the Court fully intends for this case to

be tried during that term. The parties shall confer and submit a joint proposed pretrial order in

accordance with the Case Management Orders in this case by February 26, 2021. Motions in

limine should also be filed by February 26, 2021.

       TAKE NOTICE that the Court will conduct a pretrial conference during docket call at 9:00

a.m. on March 1, 2021. Jury selection will take place on March 2, 2021, with trial to begin

thereafter according to the schedule set during docket call.

       IT IS SO ORDERED.

                                            Signed: February 8, 2021




      Case 3:17-cv-00486-FDW-DSC Document 80 Filed 02/09/21 Page 2 of 2
